Filed 6/17/15 P. v. Saavedra CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B258493

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA133301)
         v.

EDWARD MICHAEL SAAVEDRA,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
John A. Torribio, Judge. Affirmed.


                   Maggie Shrout, under appointment by the Court of Appeal, for Defendant
and Appellant.


                   No appearance for Plaintiff and Respondent.




                                            _____________________
       A loss prevention officer of a discount store watched Edward Michael Saavedra
and a female companion remove merchandise from store shelves and put the items into
the female’s large purse (also referred to as a duffle bag) and two plastic store bags.
After Saavedra and the woman left the store without paying for the items in the purse and
plastic bags, the loss prevention officer detained Saavedra, who was carrying the two
plastic bags. The two plastic bags were filled with store merchandise worth $62 for
which there was no receipt.
       Saavedra was charged in an information with one count of petty theft with an
allegation he had suffered two prior theft-related convictions (Pen. Code, § 666, subd.
(b)).1 The information further alleged Saavedra had suffered one prior serious or violent
felony conviction within the meaning of the three strikes law (§§ 667, subds. (b)-(j);
1170.12, subds. (a)-(d)) and had served three separate prison terms for a felony (§ 667.5,
subd. (b)). Saavedra pleaded not guilty and denied the special allegations.
       The trial court granted Saavedra’s motion for a bifurcated jury trial on the prior
conviction and prior prison term allegations.
       A jury convicted Saavedra of petty theft as charged. After waiving his right to
trial, Saavedra admitted the prior conviction and the prior prison term allegations. Prior
to sentencing, the trial court heard and denied his motions to dismiss his prior strike
conviction (§ 1385; People v. Superior Court (Romero) (1996) 13 Cal. 4th 497).
       The trial court sentenced Saavedra to an aggregate state prison term of four years
(consisting of the middle term of two years doubled under the three strikes law) for
violating section 666, subdivision (b).2 The court awarded Saavedra presentence custody
credit of 366 days and imposed statutory fees, fines and assessments.




1
       Statutory references are to this code.
2
      It appears the trial court dismissed the section 667.5, subdivision (b) prior prison
term enhancements. (§ 1385.)

                                                2
        We appointed counsel to represent Saavedra on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On February 6,
2015, we advised Saavedra by mail to Wasco State Prison that he had 30 days within
which to personally submit any contentions or issues he wished us to consider. On
February 17, 2015, the notice was returned by Wasco State Prison and marked “return to
sender, vacant, unable to forward” with a notation that Saavedra had been discharged
from custody.3
        We have examined the record and are satisfied Saavedra’s attorney on appeal has
fully complied with the responsibilities of counsel and there are no arguable issues.
(See Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979) 25 Cal. 3d 436,
441.)
                                     DISPOSITION
        The judgment is affirmed.




                                                               IWASAKI, J.*


We concur:




              PERLUSS, P. J.                                   ZELON, J.



3
        When appellate counsel was appointed, Saavedra was directed “to keep the court
informed of his/her mailing address at all times. If you move, you MUST notify the clerk
of this court immediately; otherwise you may not receive important notices concerning
your appeal.” Saavedra failed to provide any information concerning his current address
following his apparent discharge from Wasco State Prison.
*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3